Title: From Thomas Fielder to John Adams, 10 April 1792
From: Fielder, Thomas
To: Adams, John,United States Congress


				
					To the Honble the Senate & House of Representatives of the United States
					Philadelphia 10 April 1792—
				
				The Memorial of Thomas Fielder Respectfully representingThat he having invented an Apparatus for facilitating Navigation for which he has obtaind the grant of an exclusive privilege, by the requisition of Friends to the extensive utility of the Idea he has at a very considerable expence attempted the prosecution of his Design but perceiving that its completion (so as to carry it into useful effect) will be too ponderous a weight for him, and having clearly ascertained that the Publick weal is so materially concerned in no time being lost in pursuing this Business he trusts that it will not be incompatible for their Patrons and Friends to grant him such aid for the present as in their Wisdom they may deem meet, which he will cheerfully refund at their own timeThis is most Respectfully submitted by
				
					Thomas Fielder
				
				
			